--------------------------------------------------------------------------------

Exhibit 10.2
 
[box.jpg]

Credit Facility Agreement
Regarding a Revolving Credit Facility in the amount of
EUR 20.000.000,--
dated 15.05.2009
 
Modine Holding GmbH
Arthur-B.-Modine-Str.1
70794 Filderstadt
 
and
 
Modine Europe GmbH
Arthur-B.-Modine-Str.1
70794 Filderstadt
 
(each a “Borrower” and together the “Borrowers”)
 
and
 
Deutsche Bank AG
Filiale Deutschlandgeschäft
Marktgebiet Stuttgart 2
Theodor-Heuss-Straße 3
70174 Stuttgart
(the „Bank“)
 
enter into the following agreement (the „Credit Facility Agreement“) pursuant to
which the Bank makes available a revolving credit facility to the Borrower (the
“Credit Facility”) on the basis of the Bank’s General Business Conditions
(Allgemeine Geschäftsbedingungen); whereas this Credit Facility Agreement
supercedes conflicting rules of the Allgemeine Geschäftsbedingungen:

 
 

--------------------------------------------------------------------------------

 

§ 1 - PARTIES
 
Borrowers:
Modine Holding GmbH, Arthur-B.-Modine-Str. 1, 70794 Filderstadt
Modine Europe GmbH, Arthur-B.-Modine-Str. 1, 70794 Filderstadt
   
Bank:
Deutsche Bank AG Filiale Deutschlandgeschäft, Markgebiet Stuttgart 2,
Theodor-Heuss-Straße 3, 70174 Stuttgart

 
§ 2 - CREDIT FACILITY:
 
(1)
Aggregate Facility Amount

 
The Bank makes available to the Borrowers a revolving cash credit facility (the
“Facility”) in the amount of EUR 20.000.000,-- (in words: Euro twenty million)
(„Aggregate Facility Amount“).
 
(2)
Term of the Facility

 
 
The Credit Facility is available until 14th May 2010. (“Term of the Facility”).

 
(3)
Purpose

 
The proceeds of the Facility shall be applied towards general corporate purposes
including working capital requirements of the Modine Holding GmbH - Group only.
The use of the Facility for acquisitions (Unternehmenskäufe, ganz oder in
Teilen) irrespective of form, duration and amount will require the prior consent
of the Bank.
 
(4)
Joint and Several Liability

 
 
The Credit Facility may be used by each Borrower independently, provided that
the aggregate principal amount outstanding may not exceed the Aggregate Facility
Amount. The obligations of each Borrower under the Credit Facility Agreement are
joint and several (gesamtschuldnerische Haftung). Such joint and several
liability will not end upon termination of this Credit Facility Agreement (e.g.
upon the expiration or cancellation) but only upon final settlement of all
claims of the Bank including interest, fees and costs.

 
5)
Definitions

 
 
In this Credit Facility Agreement the following words and terms are defined as
specified below:

 
 
„Banking Day“ means a day (other than  a Saturday or Sunday) on which banks are
open for general business in Stuttgart.

 
 
„EONIA“ means the Euro OverNight Index Average as determined by the European
Central Bank for each TARGET-day. On days which are not a TARGET-day the EONIA
as determined on the immediately preceding TARGET-day shall apply. If no EONIA
is available on a TARGET-day the Bank will determine the applicable reference
interest rate in accordance with section 315 German Civil Code (BGB) on the
basis of the quotations for overnight funds in the European interbank market.


 
- 2 -

--------------------------------------------------------------------------------

 

„EURIBOR“ means the interest rate per annum for deposits in Euro for the
relevant interest period displayed on page 248 of the Telerate screen or a
respective succeeding screen replacing page 248 for 11.00 a.m. Brussels time two
TARGET-days prior to the disbursement/the commencement of the respective
interest period. If the EURIBOR cannot be determined two TARGET-days prior to
the first interest period, the Bank and the Borrower will negotiate the interest
rate for the relevant interest period. The Bank is not obligated to disburse the
loan unless an agreement about the applicable interest rate has been reached.
The Bank is released from its obligation to disburse the loan if an agreement
about the applicable interest rate is not reached within 15 days. If the EURIBOR
for an interest period following the first interest period cannot be determined
two TARGET-days prior to the commencement of the relevant interest period the
Bank will determine interest for the relevant interest period based on interest
rates customary in the European interbank market for the particular interest
period plus the agreed margin.
 
"Financial Indebtedness" means any indebtedness for or in respect of (i) moneys
borrowed, (ii) any letters of credit issued and acceptances accepted or issued,
(iii) any amount raised pursuant to any note purchase facility or the issue of
bonds, notes, debentures, loan stock or any similar instrument, (iv) lease
contracts which would, in accordance with orders or statements of practice of
the Federal Ministry of Finance or GAAP under the applicable law as the case may
be, be treated as a finance lease, (v) receivables sold or discounted (other
than any receivables to the extent they are sold on a non-recourse basis), (vi)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing, (vii) any
derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account), (viii) any counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by third parties unless both obligations are reported, the
primary obligation on and the obligation of the counter-indemnity on or below,
the same balance sheet; and (ix) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (i)
through (viii) above, (x) a guarantee, surety or other obligation for any of the
obligations listed in paragraphs (i) through (ix), and (xi) provisions for
pension obligations.]
 
„Group / Group-level / Modine Holding GmbH - Group“ means all companies which
are included in the annual consolidated financial statement of Modine Holding
GmbH  (Companies included as per 29.02.2008: Modine Holding GmbH, Filderstadt;
Modine Europe GmbH, Filderstadt; Modine Pliezhausen GmbH, Pliezhausen, Modine
Wackersdorf GmbH, Wackersdorf; Modine Grundstücksverwaltungs GmbH, Filderstadt;
Modine Kirchentellinsfurt GmbH, Kirchentellinsfurt; Modine Tübingen GmbH,
Tübingen; Modine Neuenkirchen GmbH, Neuenkirchen; Modine Uden B.V., Uden,
Niederlande; Modine Pontevico s.r.l., Pontevico, Italien; Modine Hungaria Gép,
Kft., Meszökövesd, Ungarn).
 
„TARGET-day“ is any day on which the Trans-European Automated Real Time Gross
Settlement Express Transfer System is open for the settlement of payments in
Euro.

 
- 3 -

--------------------------------------------------------------------------------

 

§ 3 – UTILIZATION
 
(1)
Cash Credit Facility

 
Facility may be utilized by way of:
 
 
(a)
Cash Credit

 
Current account cash advances (“Cash Credit”) in Euro.
 
 
(b)
Fixed Interest Loans

 
Short-term loans with fixed interest rates with interest periods of 1, 2 or 3
months (“Fixed Interest Loans”) in Euro as agreed upon on a case by case basis.
 
 
(c)
Utilization in foreign currency

 
Cash Credit in foreign currency, namely in US Dollar or with prior consent of
the Bank in every other currency which is freely available, convertible and
transferable in the European interbank market.
 
(2)
Guarantee Facility

 
Facility may be utilized as follows:
 
 
(a)
Guarantees

 
Facility may be utilized as agreed upon a case by case basis through sureties
(Bürgschaften), sureties upon first demand or guarantees (including bonds and
standby letters of credit) issued upon instruction of the Borrower
(“Guarantees”) in EUR and if individually agreed upon also in foreign currency.
Unless otherwise agreed on a case by case basis, the instructions to issue the
Guarantees shall be given using the wording in each case prepared by the Bank.
 
 
(b)
Special Conditions for Guarantee Business

 
In addition, the Special Conditions for Guarantee Business of the Bank shall
apply, which take priority over the Bank’s General Business Conditions.
 
 
(c)
Conditional Acceptance

 
Before accepting an instruction to issue a Guarantee, the Bank is entitled to
consider such instruction with respect to its feasibility under legal,
economical and policy aspects and to refuse acceptance, as the case may be.
 
§ 4 – REPAYMENT
 
(1)
The Borrower will repay all amounts outstanding in full at the latest at the
expiration of the Credit Facility Agreement unless otherwise agreed.

 
(2)
If after the termination of the Credit Facility Guarantees are outstanding and
the collateral provided to the Bank does not cover the full amount of any risk
resulting from such Guarantees, the Borrower will procure that the Bank be
released within a reasonable period of time from its obligations under such
Guarantees. The Borrower is entitled to provide the Bank instead with security
by pledge of an amount in cash in the relevant currency of the Guarantee.
Section 10 of the Conditions for Guarantee Business remains unaffected.


 
- 4 -

--------------------------------------------------------------------------------

 

§ 5 – INTEREST / FEES
 



(1)
General

 
 
(a)
Authorization for debiting

 
 
The Bank is entitled to debit due interest, commissions, expenses, charges and
fees to the account no. 240/1180108 00 of Borrower Modine Holding GmbH or the
account no. 240/ 1180926 00  of Borrower Modine Europe GmbH unless otherwise
agreed.

 
(2)
 
 
(a)
Interest rate for current account cash advances

 
The rate of interest for cash advances will be calculated as follows:
 
The rate of interest per annum for current account cash advances in Euro for
each day is the sum of the EONIA applicable for such day and the margin.
 
The margin is 2,5 % p.a. until further notice.
 
Interest will be calculated on the basis actual/360. Amounts will be debited
monthly in arrears and upon expiration of the Credit Facility Agreement.
 
 
 (b)
Interest for EURIBOR-Fixed Interest Loans

 
 
The rate of interest for Fixed Interest Loans in Euro is the percentage rate per
annum which is the sum of the applicable EURIBOR for the agreed interest period
and the margin.

 
 
The margin is 2,5 % p.a. until further notice

 
 
Interest will be calculated by calendar days on the basis actual / 360. Interest
is due at the end of the respective interest period.

 
 
For Fixed Loans the agreed margin upon conclusion of such a transaction shall
not be affected by any later change of the margin.

 
 
(c)
Utilization in foreign currency

 
The interest rate for utilizations in foreign currency and its payment will be
agreed upon in advance on a case by case basis.
 
 
(d)
Commission on Guarantees and Guarantee Fees  The commissions and fees on each
Guarantee will be determined between the parties in separate agreements.

 

 
 (e)
Remuneration for special services in connection with Guarantees

 
The Bank is entitled to further remuneration for services rendered which exceed
the standard handling of a Guarantee (from the instruction to issue the
Guarantee until its discharge) (e.g. wordings which require special scrutiny or
in case of contentious procedures). The remuneration will be calculated by the
Bank based on the actual expenditure of time and manpower.

 
- 5 -

--------------------------------------------------------------------------------

 

(3)
Additional Fees

 
Additional fees will be regulated in a separate fee-letter.
 
§ 6 – COLLATERAL
 
In addition to existing security, if applicable, the following collateral, shall
be provided by the Borrower:
 
(1)
The Credit Facility has to be fully collateralized by assets of the group.
Details, especially regarding the purpose of the collateral, are subject to
separate agreements, which have been or will be entered into, respectively.

 
§ 7 – CONDITIONS OF UTILIZATION
 
The Borrower may utilize this Credit Facility once and as long as the following
Conditions Precedent are fulfilled:
 
(1)
Up-to-date certified (beglaubigt) extract from the Commercial Register
(Handelsregisterauszug), its articles of association (Satzung), certified by the
commercial register as of a recent date, or partnership agreement
(Gesellschaftsvertrag), copies of any by-laws as well as a list of shareholders
(Gesellschafterliste) (if applicable), and

 
(2)
The agreed collateral is in full force and effect, and

 
(3)
No event of default is outstanding which constitutes or, with the expiry of a
grace period and/or the giving of a notice would constitute the right to
terminate the Credit Facility Agreement for reasonable cause, and

 
(4)
The Borrower is not in default with any obligation vis-à-vis the Bank, and

 
(5)
Legal opinion covering the legal validity and enforceability of the “Commitment
to limit intercompany claims and obligations („Abschottungserklärung“) and to
suspend dividend payments in the event of an equity deterioration
(„Ausschüttungsregelung“) which constitutes Attachment 1 to this Credit Facility
Agreement.

 
The Bank may allow utilization without the above conditions being satisfied. The
obligation of the Borrower to comply with the conditions of utilization remains
unaffected hereby unless the Bank has definitely and expressly waived compliance
with certain conditions in writing.

 
- 6 -

--------------------------------------------------------------------------------

 

§ 8 – General Undertakings
 
Until all liabilities under this Credit Facility Agreement have been fully and
finally discharged the Borrower undertakes the following obligations:
 
(1)
Information

 
 
The Borrower undertakes to keep the Bank always informed of its current economic
condition and, as the case may be, the current economic condition of the Modine
Holding GmbH - Group.

 
 
For this purpose the Borrower will, in particular, immediately upon completion
and in any event within 6 months after the end of each of its financial years
provide the Bank with

 
 
-
an original of its audited financial statement, at least with the content
required by law and including appendix and management report (local GAAP);

 
 
-
the audited consolidated financial statement together with the group management
report of the Borrower’s group of companies including the respective auditor’s
reports (local GAAP);

 
 
-
an annual budget-plan (US GAAP) for the Modine Holding GmbH – Group (plus other
entities under the operational control of the Borrower) at latest with the
beginning of each fiscal year

 
 
Should the financial statement not need to be audited, the executed copy to be
submitted to the Bank has to be duly signed by the duly authorized managing
directors.

 
 
Furthermore, the Borrower will provide the Bank with quarterly business
assessments including a forecast until year-end; all such reporting shall be
based on US-GAAP accounting methods and Borrower`s usual reporting practices.

 
 
The Borrower will provide upon the Bank’s demand further information and
documents which give insight into its economic condition.

 
 
The Borrower will inform the Bank immediately in case material adverse changes
or divergences in regard to the information given or documents handed over
(including plan figures and projections) occur or in case it becomes apparent or
there is evidence indicating that information given or documents handed over are
incomplete or incorrect.

 
(2)
Purpose

 
 
As far as the Facility has been assigned to a specified purpose, the Borrower
undertakes to provide the Bank upon its demand with proof that the Facility has
been used for the agreed purpose by furnishing appropriate documents.

 
 
The Bank is not obligated to the Borrower to verify that the Credit Facility has
been used for the agreed purpose.


 
- 7 -

--------------------------------------------------------------------------------

 

(3)
Ownership / Change of control

 
The parties to this agreement agree that the current ownership in the Borrower
represents an essential basis for the Bank’s preparedness to grant the Facility
and any utilization thereunder.
 
If a change in the current ownership occurs, the parties will negotiate,  prior
to the occurrence of such a change, an agreement satisfactory to both sides on
the continuation of this Credit Facility Agreement on changed terms and
conditions, e.g. in respect of interest rates, collateral, or other agreements.
 
(4)
Other Undertakings

 
 
During the term of the Credit Facility Agreement Modine Holding GmbH will inform
the Bank immediately if it is imminent that the Borrower`s equity (on Group
level) declines below an amount of EUR 130.000.000,--. According to a separate
Commitment –“Abschottungserklärung” and “Ausschüttungsregelung”- signed by
Modine Manufacturing Company Racine, USA), in such an event any direct or
indirect distribution of retained earnings or profits to the parent company
shall be suspended until the equity has achieved again an amount of EUR
130.000.000,--.

 
 
All parties agree that an equity amount of EUR 100.000.000,-- of the Borrower is
essential for the granting and drawing of the Credit Facility. If it is imminent
that the equity will decline below this amount all parties together will find a
suitable solution regarding the continuation of the Credit Facility Agreement.

 
(5)
Intercompany Business

 
The Borrowers will only enter into agreements with Modine Companies outside of
the Modine Holding GmbH – Group under terms and conditions customary in the
market and on arms-lengths basis. They will only act on the basis of and in
accordance with such agreements. They will document and file all documents
concerning agreements, deliveries, claims, and settlements / set offs as usual
in an accurate ordinary business. However, nothing in this paragraph shall
preclude the Borrower from entering into an agreement regarding an acquisition
of Modine Austria Holding GmbH or a part thereof from Modine Manufacturing
Company or regarding a merger of Modine Holding GmbH with Modine Climate Systems
GmbH (Verschmelzung der Modine Climate Systems GmbH auf die  Modine Holding
GmbH).
 
(6)
Credit agreements with other financial institutions

 
 
The Borrower will inform the Bank about future credit agreements or about
material changes in existing credit agreements between the Borrower and other
financial institutions (e.g. increases, terminations or demands for additional
collateral) in advance if they are under negotiation and otherwise immediately
upon their effectiveness. This shall not apply to any negotiations regarding a
substitution of this Facility.

 
(7)
Information and cooperation regarding credit by way of guarantee

 
 
The Borrower will, upon request, provide the Bank for each Guarantee issued with
all information and appropriate documentation on the claim secured by the
Guarantee, and will, in case a demand under the Guarantee is imminent, furnish
the Bank with all information and documentation the Bank deems necessary in
order to verify the validity of such demand, give the Bank all reasonable
support in this respect and, for this purpose, nominate and place at the Bank’s
disposal qualified and competent employees.


 
- 8 -

--------------------------------------------------------------------------------

 

§ 9 – TERMINATION FOR REASONABLE CAUSE WITHOUT NOTICE
 
A reasonable cause which entitles the Bank to terminate this Credit Facility
Agreement without notice according to no. 19 section 3 of the General Business
Conditions is also and especially given if:
 
(1)
the Borrower does not comply with the General Undertakings or other material
obligations under this Credit Facility Agreement or under any collateral
agreement entered into in connection with this Credit Facility Agreement, or

 
(2)
a change of ownership occurs and the parties do not reach an agreement on the
continuation of the Credit Facility Agreement on changed terms and conditions,
e.g. in respect of interest rate, collateral, or other agreements, in due time,
or

 
(3)
any other Financial Indebtedness of the Borrower is not paid when due or is
declared, or capable of being declared, due and payable by any creditor(s)
thereof prior to its agreed maturity by reasons of the occurrence of an event of
default (howsoever described) and the aggregate of all such Financial
Indebtedness exceeds an amount of EURO 1.000.000,-- or the equivalent thereof in
any other currency or currencies (“Cross Default”).

 
§ 10 – MISCELANEOUS
 
(1)
Hedges

 
If the Bank and the Borrower have entered or will enter into hedging
transactions covering interest or currency risk which may also arise from this
Credit Facility Agreement, a termination of this Credit Facility Agreement will
have no effect on the validity and continuation of such hedging transactions.
Nothing in this clause shall oblige the Bank to enter into hedging transactions
with the Borrower.
 
(2)
Foreign exchange risk

 
 
Any utilization in foreign currency must be repaid in the same currency,
irrespective of changes in the exchange rate which may have taken place in the
meantime. Amounts outstanding in foreign currency will be counted against the
Aggregate Facility Amount at any time on the basis of the respective current
exchange rate to the Euro, as determined and published by the Bank on the
Internet around 13:00 Frankfurt time of every trading day.

 
 
If fluctuations in the exchange rate result in the total amounts outstanding
exceeding the Aggregate Facility Amount the Borrower will reduce this overdraft
immediately – by the expiry date of the agreed interest period at the latest or
procure that the Bank be released without delay from its obligations under the
relevant Guarantees. In the meantime, the Bank may demand security by pledge of
an amount in cash and in Euro, namely in the amount the amounts outstanding
exceed the Aggregate Facility Amount.


 
- 9 -

--------------------------------------------------------------------------------

 

(3)
Transfer of the Credit Risk to third parties with disclosure of information

 
The Bank is entitled to transfer the economic risk of this credit facility, in
whole or in part, to third parties or to use its claims resulting from this
credit facility for refinancing purposes (inter alia by sub-participation,
transfer or pledge of the claims including the respective collateral) and to
provide the relevant information to the respective third parties. Albeit, the
Bank will remain the Borrower´s contractual counterparty in accordance with the
terms and provisions of this Credit Facility Agreement.
 
The Bank is also entitled to provide the relevant information to persons who
have to be involved in the execution of the transfer due to technical or legal
reasons and who are obligated, contractually or by law or by professional
obligation to confidentiality, to keep all information received confidential,
e.g. auditors, and to credit rating agencies.
 
Third party within the above meaning can be any member of the European system of
central banks, any financial institution, any finance company, any insurance
company, any pension fund, any investment company or any special purpose vehicle
for securitization purposes.
 
(4)
Choice of Law and Jurisdiction

 
This agreement and all rights or obligations arising hereunder shall in all
respects be governed by, and construed in accordance with, the laws of the
Federal Republic of Germany.
 
 
The Borrower hereby submits to the jurisdiction of the competent courts of
Stuttgart, Germany, and, at the option of the Bank, of the competent courts of
its domicile.

 
(5)
Amendments

 
 
Any amendment to this Credit Facility Agreement is required to be made in
writing.

 
(6)
Expiration Date/ Effectiveness

 
 
(a)
The offer of the Bank to enter into this Credit Facility Agreement expires on
15.06.2009 (“Expiration Date”).

 

 
(b)
This Credit Facility Agreement becomes effective upon receipt by the Bank of
this Credit Facility Agreement on or prior to the Expiration Date duly signed by
all parties.

 
(7)
Non-conflict with other obligations

 
 
The borrower confirms, that the entry into this Credit Facility Agreement and
performance by it, and the transactions contemplated by it, do not and will not
conflict with (i) any law or regulation applicable to it, (ii) its or any of its
subsidiaries´constitutional documents or (iii) any agreement or instrument
binding upon it or any of its subsidiaries or any of its subsidiaries´ assets.

 
(8)
Severability Clause

 
 
Should any provision of this Agreement be unenforceable or invalid, the other
provisions hereof shall remain in full force and effect.


 
- 10 -

--------------------------------------------------------------------------------

 

 

 Declaration according to Section 8 German Money Laundering Law
(Geldwäschegesetz)
 
The Borrower acts for its own account.
 
The Borrower is obligated to inform the Bank without delay in writing of any
change of the beneficial owner indication its name and address.

 
This Credit Facility Agreement will be cited under the date first above written.
 
Deutsche Bank AG
Filiale Deutschlandgeschäft
 
Stuttgart, 5.15.09
/s/ Groß
Place, Date
     
Stuttgart, 5.15.09
/s/ Forster
       
Modine Holding GmbH
     
Filderstadt, 5.15.09
/s/ Feldmann
Place, Date
     
Modine Europe GmbH
     
Filderstadt, 5.15.09
/s/ F. Michel and /s/ T. Jadgt
Place, Date
 

 
 
- 11 -

--------------------------------------------------------------------------------

 

Attachment 1
 
Commitment to limit intercompany claims and obligations
(„Abschottungserklärung“) and to suspend dividend payments in the event of an
equity
deterioration („Ausschüttungsregelung“)
 
Modine Manufacturing Company (Racine, USA) is sole shareholder with:
 
 
·
100% of shares by Modine Holding GmbH.

 
 
I.
We will only enter into agreements with the Borrower or other companies of the
Modine Holding GmbH – Group under terms and conditions customary in the market
and on arms-lengths basis. We will only act on the basis of and in accordance
with such agreements. We will prepare and maintain all documents concerning
agreements, deliveries, claims, and settlements / set offs as usual in an
accurate ordinary business.

 
 
II.
In the name of Modine Manufacturing Company and all Associated Companies we will
ensure that Modine Holding GmbH will not assume liabilities, surrender
securities or warrant funds or medium- or long term loans to a direct or
indirect parent company or any Associated company with the exception of the
following transactions: (1) current loan of € 14.500.000,-- to Modine UK Dollar
Limited, Great Britain; (2) existing loan of Modine Climate Systems GmbH to
Modine Holding GmbH of ca. € 25.000.000,--; (3) payments regarding royalties up
to 2 % p.a. based on the group turnover by Modine Holding GmbH; (4) cash-pool
debt of Modine Holding Austria GmbH to Modine Holding GmbH; (5) or any other
fulfilment of an agreement or arrangement which was concluded in line with
number I.

 
 
III.
According to the balance sheet report (local GAAP) Modine Holding GmbH as of
29th February 2008 (Konzernabschluss zum 29. Februar 2008) the equity amounts to
T€ 159.141 [thereof capital stock (gezeichnetes Kapital): T€ 2.045; capital
surplus (Kapitalrücklage): T€ 23.785; retained earnings (Gewinnvortrag;
Jahresüberschuss): T€  135.211; currency value adjustments (Ausgleichsposten aus
Währungsumrechnung): T€ - 1.899]. In the event and for the time the equity of
Borrower (on Modine Holding GmbH – Group level) falls below € 130.000.000,-- any
direct or indirect distribution of retained earnings or profits to the parent
company shall be suspended.

 
 
IV.
We have taken notice of and approved the Credit Facility Agreement of Modine
Holding GmbH and Modine Europe GmbH dated 15.05.2009 and commit ourselves, not
to make  resolutions and not to give any instructions to the borrower, which
might cause a breach of this agreement.

 
 
V.
We confirm, that the entry into this Commitment and performance by it, and the
transactions contemplated by it, do not and will not conflict with (i) any law
or regulation applicable to it, (ii) our or any of our
subsidiaries´constitutional documents or (iii) any of our agreements or
instruments binding upon it or any Modine company of the Modine Holding GmbH –
Group or any of the Modine Holding GmbH – Group`s assets.


 
- 12 -

--------------------------------------------------------------------------------

 

In the event of any conflict between the English text and the text in any other
language, the English text shall prevail, except that where a German translation
of a legal term appears in such text, the German translation shall prevail.
 
This Agreement shall be governed by and construed in accordance with the laws of
the Federal Republic of Germany.
 
Modine Manufacturing Company hereby irrevocably appoints Modine Holding GmbH,
Filderstadt, Germany,as its agent for service of process or other legal summons
in connection with any action or proceedings in Germany arising under this
Commitment. Modine Manufacturing Company irrevocably waives any objection which
it may now or hereafter have that such proceedings have been brought in an
inconvenient forum. The place of jurisdiction for all Parties shall be
Stuttgart.
 
Modine Manufacturing Company
 
May 15, 2009
/s/ Thomas A. Burke
 
Thomas A. Burke, President and CEO

 
 
- 13 -

--------------------------------------------------------------------------------